Exhibit 10.23(b)

 

ASSIGNMENT AND ASSUMPTION
AND FIRST AMENDMENT TO CREDIT AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AND FIRST AMENDMENT TO CREDIT AGREEMENT (this
“Amendment”) is entered into effective as of June 30, 2008 (the “Amendment
Effective Date”), among EQUITABLE RESOURCES, INC., a Pennsylvania corporation
formed in 1926 (the “Existing Borrower”), EQUITABLE RESOURCES, INC., a
Pennsylvania corporation formed in 2008 (the “New Borrower”) and BANK OF
AMERICA, N.A., as administrative agent for the Lenders as defined in the Credit
Agreement hereinafter referenced (in such capacity, the “Administrative Agent”).

 

WHEREAS, the Existing Borrower, the Administrative Agent, Bank of America, N.A.
as Swing Line Lender and as a L/C Issuer, JPMorgan Chase Bank, N.A. as
Syndication Agent and as a L/C Issuer, and the Lenders and other agents named
therein are parties to that certain Credit Agreement dated as of October 27,
2006 (the “Credit Agreement”); and

 

WHEREAS, the Existing Borrower and the New Borrower have implemented
Restructuring Alternative No. 2 as defined in the Credit Agreement and as
contemplated by Section 10.22 of the Credit Agreement, and the parties are
entering into this Amendment pursuant to Section 10.22(c)(iii) of the Credit
Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:

 

SECTION 1.           Definitions.  Unless otherwise defined in this Amendment,
terms used in this Amendment which are defined in the Credit Agreement shall
have the meanings assigned to such terms in the Credit Agreement.  For purposes
of this Amendment, the term “Loan Documents” shall also include the Issuer
Documents.  “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor
of the L/C Issuer and relating to such Letter of Credit.  The interpretive
provisions set forth in Section 1.02 of the Credit Agreement shall apply to this
Amendment.

 

SECTION 2.           Assignment and Assumption; Release of Existing Borrower.
Effective as of the Amendment Effective Date (a)  Existing Borrower hereby
assigns to New Borrower, and New Borrower hereby assumes from Existing Borrower,
all of Existing Borrower’s rights and obligations under the Credit Agreement and
the other Loan Documents including, without limitation, all such rights and
obligations arising prior to the Amendment Effective Date; (b) Existing Borrower
is released from all obligations arising under the Credit Agreement and the
other Loan Documents; and (c) Existing Borrower shall no longer have the rights
of the “Borrower” under the Credit Agreement and the other Loan Documents.

 

SECTION 3.           Amendments to Credit Agreement and other Loan Documents. 
Effective as of the Amendment Effective Date, the Credit Agreement and each
other Loan Document is hereby amended as follows:  the “Borrower” shall be
Equitable Resources, Inc., a Pennsylvania corporation formed in 2008 instead of
Equitable Resources, Inc., a Pennsylvania corporation formed in 1926.

 

SECTION 4.           Conditions to Amendment Effective Date.

 

(a)           This Amendment shall be effective on the Amendment Effective Date,
subject to satisfaction of the following conditions precedent:

 

--------------------------------------------------------------------------------


 

(i)            the Administrative Agent shall have received counterparts of this
Amendment, executed by the Borrower; and

 

(ii)           the conditions precedent set forth in Sections 10.22(c)(i), (ii),
(iv), (v) and (vi) of the Credit Agreement shall have been satisfied.

 

SECTION 5.           Acknowledgment and Ratification.  Each of New Borrower and
Existing Borrower agrees and acknowledges that the execution, delivery, and
performance of this Amendment shall, except as expressly provided herein, in no
way release, diminish, impair, reduce, or otherwise affect the obligations of
the “Borrower” under the Loan Documents, which Loan Documents shall remain in
full force and effect.

 

SECTION 6.           Existing Borrower’s and New Borrower’s Representations and
Warranties.

 

(a)           Existing Borrower represents and warrants to the Administrative
Agent and the Lenders that as of the date of its execution of this Amendment and
before giving effect to the assignment, assumption and amendments herein
contained, (i) the representations and warranties set forth in the Credit
Agreement are true and correct in all material respects as though made on the
date hereof, except to the extent that any of them speak to a specific earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 6(a) the representations and warranties
contained in subsections (a) and (b) of Section 5.04 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.01 of the Credit Agreement
and (ii) no Default or Event of Default exists; and

 

                New Borrower represents and warrants to the Administrative Agent
and the Lenders that after giving effect to the assignment, assumption and
amendments herein contained, (i) the representations and warranties set forth in
the Credit Agreement are true and correct in all material respects as though
made on the date hereof, except to the extent that any of them speak to a
specific earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 6(a) the
representations and warranties contained in subsections (a) and (b) of
Section 5.04 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Credit Agreement and (ii) no Default or Event of Default
exists.

 

(b)           Each of Existing Borrower and New Borrower represents and warrants
to the Administrative Agent and the Lenders that the execution, delivery and
performance by it of this Amendment have been duly authorized by all necessary
corporate action, and do not and will not contravene the terms of any of its
organizational documents or any Law or any indenture or loan or credit agreement
or any other material agreement or instrument to which it is a party or by which
it is bound or to which it or its properties are subject.

 

(c)           Each of Existing Borrower and New Borrower represents and warrants
to the Administrative Agent and the Lenders that no authorizations, approvals or
consents of, and no filings or registrations with, any Governmental Authority or
any other person are necessary for the execution, delivery or performance by it
of this Amendment or for the validity or enforceability thereof, except as have
been completed or obtained and are in full force and effect on the date hereof.

 

(d)           New Borrower represents and warrants to the Administrative Agent
and the Lenders that no authorizations, approvals or consents of, and no filings
or registrations with, any Governmental Authority or any other person are
necessary for the borrowing by New Borrower of the full amount of the
Commitments, other than routine filings with the SEC and/or other Governmental
Authorities.

 

--------------------------------------------------------------------------------


 

(e)           Each of Existing Borrower and New Borrower represents and warrants
to the Administrative Agent and the Lenders that this Amendment constitutes the
legal, valid and binding obligations of such entity, enforceable against such
entity in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability, and by judicial discretion regarding the enforcement of or
any applicable laws affecting remedies (whether considered in a court of law or
a proceeding in equity).

 

(f)            Each of Existing Borrower and New Borrower represents and
warrants to the Administrative Agent and the Lenders that New Borrower is New
Parent Co. as defined in the Credit Agreement.

 

SECTION 7.           Payment of Attorney Costs.  New Borrower agrees to pay the
reasonable Attorney Costs of the Administrative Agent incurred in connection
with the preparation, execution and delivery of this Amendment and any other
documents executed or delivered in connection herewith.

 

SECTION 8.           Effect of Amendment.

 

(a)             This Amendment (i) except as expressly provided herein, shall
not be deemed to be a consent to the modification or waiver of any other term or
condition of the Credit Agreement or of any other Loan Document or of any of the
instruments or agreements referred to therein and (ii) shall not prejudice any
right or rights which the Administrative Agent or the Lenders may now have under
or in connection with the Credit Agreement or the other Loan Documents, as
amended by this Amendment.  Except as otherwise expressly provided by this
Amendment, all of the terms, conditions and provisions of the Credit Agreement
and the other Loan Documents shall remain the same.  The Credit Agreement and
the other Loan Documents, as amended hereby, shall continue in full force and
effect.

 

(b)             From and after the Amendment Effective Date, (i) each reference
in the Credit Agreement, including the schedules and exhibits thereto, and the
other documents and Loan Documents delivered in connection therewith to the
“Credit Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, shall mean and be a reference to the Credit Agreement or the
applicable document or Loan Document as amended hereby, and (ii) each reference
in the Credit Agreement, including the schedules and exhibits thereto, the
Notes, and the other documents and Loan Documents delivered in connection
therewith, to “Equitable Resources, Inc.” (except for those references in
Section 10.22 of the Credit Agreement and those references in certificates,
financial statements, notices and other correspondence dated prior to the
Amendment Effective Date) shall be deemed to be and shall be a reference to
“Equitable Resources, Inc., a Pennsylvania corporation formed in 2008”.

 

SECTION 9.               Miscellaneous.  This Amendment shall for all purposes
be construed in accordance with and governed by the laws of the State of New
York and applicable federal law.  The captions in this Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof.  This Amendment may be executed in separate counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one instrument.  In proving this Amendment, it shall not be
necessary to produce or account for more than one such counterpart.  This
Amendment, and any documents required or requested to be delivered pursuant to
Section 4 hereof, may be delivered by facsimile transmission of the relevant
signature pages hereof and thereof, as applicable.  This Amendment shall be a
“Loan Document” as defined in the Credit Agreement.

 

SECTION 10.             Entire Agreement.  THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EACH AS AMENDED BY THIS AMENDMENT) REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE

 

--------------------------------------------------------------------------------


 

OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

 

 

EXISTING BORROWER:

 

 

 

EQUITABLE RESOURCES, INC., a Pennsylvania

 

corporation formed in 1926

 

 

 

By:

/s/ James E. Crockard, III

 

Name:

James E. Crockard

 

Title:

Treasurer

 

 

 

NEW BORROWER:

 

 

 

EQUITABLE RESOURCES, INC., a Pennsylvania

 

corporation formed in 2008

 

 

 

By:

/s/ Philip P. Conti

 

Name:

Philip P. Conti

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

[Signature Page to Assignment and Assumption and First Amendment to

Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Ronald E. McKaig

 

 

Ronald E. McKaig

 

 

Senior Vice President

 

[Signature Page to Assignment and Assumption and First Amendment to

Equitable Resources, Inc. Revolving Credit Agreement]

 

--------------------------------------------------------------------------------